DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claims 5 and 7-10 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claim 1 to include the subject matters of claims 2, 3, and 5. Claim 7 has amended to including subject matters of claim 1. Claim 8 has amended to include subject matters of claims 1 and 2. Claim 10 has been amended to include the subject matter of claim 1.
	Regarding claim 1, the prior of record, specifically  Chen (US 2006/0202885),  Kusumoto et al. (US 2019/0263358) and Nickolaou et al. (US 2012/0065858) discloses two or more radar modules positioned spatially around the vehicle each having transmitter circuitry, receiver circuitry, timing and control circuitry, and an associated antenna; and wherein a processor in the timing and control circuitry can dynamically configure the individual modules as either a transmitter or receiver and contains a the capability to track targets in the overlapping antenna patterns of paired transmitters and receivers; wherein each module is connected to a vehicle safety bus for digital communications between modules and a host processor interfacing with vehicle driver assist and safety measure function.
	However, none of the prior art cited alone or in combination provides the motivation to teach wherein each radar module is connected to the others via a high-speed bus for timing synchronization, and wherein the timing synchronization bus is comprised of a current loop 
	Regarding claim 7, the prior of record, specifically  Chen, Kusumoto, and Nickolaou discloses two or more radar modules positioned spatially around the vehicle each having transmitter circuitry, receiver circuitry, timing and control circuitry, and an associated antenna; and wherein a processor in the timing and control circuitry can dynamically configure the individual modules as either a transmitter or receiver and contains a capability to track targets in overlapping antenna patterns of paired transmitters and receivers.
	However, none of the prior art cited alone or in combination provides the motivation to teach wherein the scheduling of the radar pulse transmission or reception timing within each module is synchronized and calibrated against a the timing master source using a high-speed counter to correct the module timer schedule to the master clock rate.
	Regarding claim 7, the prior of record, specifically  Chen, Kusumoto, and Nickolaou discloses two or more radar modules positioned spatially around the vehicle each having transmitter circuitry, receiver circuitry, timing and control circuitry, and an associated antenna; and wherein a processor in the timing and control circuitry can dynamically configure the individual modules as either a transmitter or receiver and contains a capability to track targets in overlapping antenna patterns of paired transmitters and receivers; wherein each module is connected to a vehicle safety bus for digital communications between modules and a host processor interfacing with vehicle driver assist and safety measure functions.
	However, none of the prior art cited alone or in combination provides the motivation to teach wherein timing synchronization between a radar module configured as a transmitter and 
	Regarding claim 10, the prior of record, specifically  Chen, Kusumoto, and Nickolaou discloses two or more radar modules positioned spatially around the vehicle each having transmitter circuitry, receiver circuitry, timing and control circuitry, and an associated antenna;
wherein a processor in the timing and control circuitry can dynamically configure the individual modules as either a transmitter or receiver and contains a capability to track targets in overlapping antenna patterns of paired transmitters and receivers.
	However, none of the prior art cited alone or in combination provides the motivation to teach wherein the receiver circuit includes first and second parallel comparators, the first comparator configured for receiving the detected signal and a low threshold signal and outputting a first control signal, the second comparator configured for receiving the detected signal and a high threshold signal and outputting a second control signal; and wherein the receiver circuit further includes parallel timer means for determining threshold-crossing-time difference between the first and second control signals, and wherein the microcontroller is configured to correlate the threshold-crossing-time difference between the first and second control signals to a radar cross-section of a target.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648